Order issued September 28, 2012




                                             In The
                                  Tourt ni Apptats
                                 Bistrirt ni0. rxas at Dallas
                                      No. 05-12-00696-CR


                          GUSTAVO RENE CASTILLO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                           Trial Court Cause No. F09-58463-Y


                                         ORDER
        We GRANT Official Court Reporter Sharon Hazlewood's September 25, 2012 request for

an extension of time to file the reporter's record. The reporter's record shall be due November 1,

2012.




                                                          a/741- g/e/12)
                                                      LA A MYERS      a
                                                      JUSTICE